Exhibit 10.1

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT

Dated as of November 18, 2005

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT (this “Amendment”) among CHIQUITA BRANDS
L.L.C., a Delaware limited liability company (the “Borrower”), CHIQUITA BRANDS
INTERNATIONAL, INC., a New Jersey corporation (“Holdings”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”).

PRELIMINARY STATEMENTS:

(1) WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent
have entered into a Credit Agreement dated as of June 28, 2005 (such Credit
Agreement, as amended, supplemented or otherwise modified up to but not
including the date hereof, the “Credit Agreement”; capitalized terms not
otherwise defined in this Amendment being used with the same meanings as
specified in the Credit Agreement);

(2) WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement as described below; and

(3) WHEREAS, the Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2 hereof, hereby amended as follows:

(a) The definition of “Term Pricing Grid” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

‘“Term Pricing Grid” shall mean:

                      Term Pricing Grid (rates are expressed in basis points
(bps) per annum)

 
                     

 
                   
Tier
  Consolidated
Leverage Ratio   Applicable Margin
for LIBOR Loans
under the Term
Facilities (bps)   Applicable Margin
for Base Rate Loans
under the Term
Facilities (bps)
 
                   
 
                   
1
  < 3.50     200       100  
 
                   
 
                   
2
  > 3.50     225       125  
 
                   

Any increase or decrease in the Applicable Margin for Term B Loans and Term C
Loans resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the fifth Business Day following the date a Compliance
Certificate is required to be delivered pursuant to Sections 5.01(a) or
5.02(d)(ii); provided, however, that if no Compliance Certificate is delivered
within three days of when due in accordance with such Sections, then Tier 2 of
the Term Pricing Grid shall apply as of the date of the failure to deliver such
Compliance Certificate until such time as the Borrower delivers a Compliance
Certificate in the form of Exhibit G-1 (in respect of Section 5.01(a)) or
Exhibit G-2 (in respect of Section 5.02(d)(ii)) hereto and after such delivery
the Applicable Margin for Term B Loans and Term C Loans shall be based on the
Consolidated Leverage Ratio indicated on such Compliance Certificate until such
time as the Applicable Margin for Term B Loans and Term C Loans are further
adjusted as set forth in this definition.’

(b) Section 2.06(b) of the Credit Agreement is hereby amended by adding a new
subclause (iii) at the end thereof to read in full as follows:

“(iii) Anything contained in this Section 2.06 to the contrary notwithstanding,
any prepayment of Term B Loans or Term C Loans, as applicable, pursuant to this
Section 2.06(b) prior to November 18, 2006 with the proceeds of a substantially
concurrent incurrence of additional Term B Loans (or other loans having
substantially similar terms as the Term B Loans) or additional Term C Loans (or
other loans having substantially similar terms as the Term C Loans), as
applicable, under this Agreement, shall be accompanied by a prepayment premium
equal to 1.00% of the aggregate principal amount of such prepayment if,
immediately prior to such prepayment, the Applicable Margin in effect with
respect to the Term B Loans or the Term C Loans, as applicable, exceeds the
Applicable Margin in effect with respect to such additional Term B Loans or
additional Term C Loans (or, in either case, such substantially similar loans),
as the case may be.”

SECTION 2. Conditions of Effectiveness. Section 1 of this Amendment shall become
effective as of the date first written above when (i) the Administrative Agent
shall have received counterparts of (A) this Amendment executed by the Borrower,
the Required Lenders, all Term B Lenders and all Term C Lenders or, as to any of
such Lenders, advice satisfactory to the Administrative Agent that such Lender
has executed this Amendment, (B) the Consent attached hereto executed by each of
the Loan Parties (other than the Borrower) and (C) an opinion of Skadden, Arps,
Slate, Meagher & Flom LLP, counsel to the Loan Parties, in form and substance
satisfactory to the Administrative Agent and its counsel, (ii) the Borrower
shall have paid all reasonable out-of-pocket costs and expenses (including the
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) incurred in connection with the Credit Documents (including this
Amendment) to the extent invoiced, and (iii) no Default shall have occurred and
be continuing, or would occur as a result of the transactions contemplated by
this Amendment.

SECTION 3. Representations and Warranties of the Borrower. Each of Holdings and
the Borrower represents and warrants as follows:

(a) The execution, delivery and performance by it of this Amendment, the
execution, delivery and performance of the Consent by the Loan Parties signatory
thereto and the performance by each Loan Party of each Credit Document (as
amended by the Amendment) to which such Person is a party, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
actions on the part of such Loan Party, and do not and will not (i) violate any
Requirement of Law applicable to such Loan Party, (ii) violate any provision of,
or result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
Contractual Obligation of such Loan Party, (iii) result in the creation or
imposition of any Lien (or the obligation to create or impose any Lien) upon any
property, asset or revenue of such Loan Party (except such Liens as may be
created in favor of the Administrative Agent for the benefit of itself and the
Lenders pursuant to this Agreement or the other Credit Documents) or
(iv) violate any provision of any existing law, rule, regulation, order, writ,
injunction or decree of any court or Governmental Authority to which it is
subject, except in each case in each of clauses (i), (ii), (iii) and (iv) where
such breach or violation could not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment and the Consent attached hereto, when delivered hereunder,
will have been duly executed and delivered by each Loan Party that is party
thereto. This Amendment and the Consent attached hereto, when so delivered, will
constitute a legal, valid and binding obligation of each such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
limited by Debtor Relief Laws relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

SECTION 4. Reference to and Effect on the Credit Agreement, the Notes and the
Credit Documents. (a) On and after the date this Amendment shall have become
effective in accordance with its terms, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the Notes and each of the other
Credit Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement, as amended by this Amendment.

(b) The Credit Agreement, the Notes and each of the other Credit Documents, in
each case as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Each of Holdings and the Borrower hereby (a) confirms and agrees that
the pledge and security interest in the Collateral granted by it pursuant to the
Security Documents to which it is a party shall continue in full force and
effect, and (b) acknowledges and agrees that such pledge and security interest
in the Collateral granted by it pursuant to such Security Documents shall
continue to secure the Obligations purported to be secured thereby, as amended
or otherwise affected hereby.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents.

SECTION 5. Costs, Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent incurred in
connection with the preparation, execution, delivery and any modification of
this Amendment and the other instruments and documents to be delivered by any
Loan Party hereunder (including, without limitation, the reasonable fees and
expenses of external counsel for the Administrative Agent) in accordance with
the terms of Section 8.02 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. Governing Law; Submission to Jurisdiction. This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York. Each of the Borrower and Holdings hereby irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, New York
county and the courts of the United States of America located in the Southern
District of New York and hereby agrees that any legal action, suit or proceeding
arising out of or relating to this Amendment may be brought against them in any
such courts.

1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 
 
BORROWER:
CHIQUITA BRANDS L.L.C.,
a Delaware limited liability company
By: /s/ Jeffrey M. Zalla
 
Name: Jeffrey M. Zalla
Title: Senior Vice President and Chief Financial Officer
 
HOLDINGS:
CHIQUITA BRANDS INTERNATIONAL, INC.,
a New Jersey corporation
By: /s/ Jeffrey M. Zalla
 
Name: Jeffrey M. Zalla
Title: Senior Vice President and Chief Financial Officer
 
ADMINISTRATIVE AGENT:
Wachovia Bank, N.A.,
as Administrative Agent
By: /s/ Kira Deter
 
Name: Kira Deter
Title: Officer
 

2